In a negligence action to recover damages for personal injuries, medical expenses and loss of services, alleged to have been sustained by plaintiffs by reason of the negligent operation of appellants’ motor vehicle in striking the rear of the automobile in which plaintiffs were riding, when the latter automobile was stopped at a red traffic signal, the appeal is by defendants Basirico from an order of the Supreme Court, Nassau County, dated April 23,1969, which granted plaintiffs’ motion for summary judgment in favor of plaintiffs against said defendants and in favor of defendant Roganti against plaintiffs. Order modified, on the law, by limiting the granting of the motion so as to award summary judgment to defendant Roganti only, and denying the motion as to defendants Basirico; and action severed so as to permit prosecution against appellants separately. As so modified, order affirmed, with $10 costs and disbursements to appellants against plaintiffs. In our opinion, the record presents triable issues of fact which may not be resolved upon a motion for summary judgment (Adler v. Smalley, 14 A D 2d 790; Frintzilas v. Scrivanos, 13 A D 2d 981). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.